                                                      Notice Recipients
District/Off: 0970−2                            User: colasonk                        Date Created: 2/18/2020
Case: 2:20−bk−01582−MCW                         Form ID: nch13pln                     Total: 45


Recipients of Notice of Electronic Filing:
tr          RUSSELL BROWN                mail@ch13bk.com
aty         CARLENE M. SIMMONS                carlene@simmonsgreenelaw.com
                                                                                                                      TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          ANTHONY R. MARTINEZ                  2017 E. ESCUDA RD.             PHOENIX, AZ 85024
jdb         CANDACE M. MARTINEZ                  2017 E. ESCUDA RD.             PHOENIX, AZ 85024
cr          PRA Receivables Management, LLC              PO Box 41021           Norfolk, VA 23541
smg         AZ DEPARTMENT OF REVENUE                     BANKRUPTCY & LITIGATION                   1600 W. MONROE, 7TH
            FL.       PHOENIX, AZ 85007−2650
15957104 Arizona Department of Revenue              P.O. Box 29070          Phoenix AZ 85038
15957105 Capital One           Attn: Bankruptcy         PO Box 30285           Salt Lake City UT 84130
15957106 Chase Card Services           Attn: Bankruptcy          PO Box 15298           Wilmington DE 19850
15957107 Cibola          114 McBride Rd. B           Grants NM 87020
15957108 Citibank          Citicorp Credit Srvs/Centralized BK Dept           PO Box 790034          St Louis MO 63179
15957109 Comenity Bank/Torrid             Attn: Bankruptcy          PO Box 182125          Columbus OH 43218
15957111 Comenity Bank/Victoria Secret             Attn: Bankruptcy          PO Box 182125          Columbus OH 43218
15957110 Comenity Bank/trwrdsv             Attn: Bankruptcy          PO Box 182273          Columbus OH 43218
15957112 Comenity Bkl/Ulta            Attn: Bankruptcy Dept          PO Box 182125           Columbus OH 43218
15957113 Comenitybank/Hot Topic              Attn: Bankruptcy Dept          PO Box 182125          Columbus OH 43218
15957114 Comenitycapital/smlegn            Attn: Bankruptcy Dept           PO Box 182125          Columbus OH 43218
15957115 Credit One Bank            Attn: Bankruptcy Department           PO Box 98873          Las Vegas NV 89193
15957116 Department Store National Bank/Macy's               Attn: Bankruptcy         9111 Duke Boulevard        Mason OH
            45040
15957117 Diamond Resorts Financial Services             Attn: Bankruptcy         10600 W Charleston Blvd         Las Vegas NV
            89135
15957118 First Premier Bank           Attn: Bankruptcy          PO Box 5524          Sioux Falls SD 57117
15957119 Flagship Credit Acceptance, LLC              P.O. Box 1419         Chadds Ford PA 19317
15957120 Freedom Plus           Attn: Bankruptcy          PO Box 2340          Phoenix AZ 85002
15957121 Genesis BC/Celtic Bank            Attn: Bankruptcy          PO Box 4477          Beaverton OR 97076
15957122 Honor Health           PO Box 845633            Los Angeles CA 90084
15957123 Hugh Casiano            c/o Randazza Legal Group, PLLC             2764 Lake Sahara Drive, Suite 109       Las Vegas NV
            89117
15957124 Internal Revenue Service            P.O. Box 7346          Philadelphia PA 19101−7346
15957125 Kenneth, Eisen & Associates, LTD (KEA)                Attn: Bankruptcy         PO Box 7370        Phoenix AZ
            85011
15957126 Kia Motors Finance            PO Box 20825           Fountain Valley CA 92728
15957127 Makwa Finance             PO MBox 343            Lac Du Flambeau WI 54538
15957153 PRA Receivables Management, LLC                 PO Box 41021           Norfolk, VA 23541
15957128 Pinnacle Finance           9907 E Bell Rd #140          Scottsdale AZ 85260
15957129 Prestige Financial Svc           Attn: Bankruptcy         351 W Opportunity Way           Draper UT 84020
15957130 Presto Loan Centers           P.o. Box 35664          Phoenix AZ 85069
15957131 Security Finance           Attn: Bankruptcy         PO Box 1893           Spartanburg SC 29304
15957132 Sulai Pili−Samante           2017 E. Escuda Rd.          Phoenix AZ 85024
15957133 Synchrony Bank/Amazon               Attn: Bankruptcy          PO Box 965060          Orlando FL 32896
15957134 Synchrony Bank/Care Credit              Attn: Bankruptcy Dept          PO Box 965060         Orlando FL 32896
15957135 Synchrony Bank/Sams              Attn: Bankruptcy          PO Box 965060          Orlando FL 32896
15957136 Target          c/o Financial & Retail Srvs         Mailstop BT POB 9475           Minneapolis MN 55440
15957139 US Dept. of Education            Attn: Bankruptcy          PO Box 7860          Madison WI 53707
15957137 United Auto Credit           PO Box 163049            Fort Worth TX 76161
15957138 United Consumer Financial Services              Attn: Bankruptcy         865 Bassett Rd.       Westlake OH 44145
15957140 Vantage West Credit Union              Attn: Bankruptcy         PO Box 15115          Tucson AZ 85708
15957141 Verizon Wireless           500 Technology Dr.           Suite 500        Weldon Springs MO 63304
                                                                                                                    TOTAL: 43




     Case 2:20-bk-01582-MCW Doc 2-2 Filed 02/15/20 Entered 02/15/20 17:24:01                                                 Desc
                 Ntc Obj Ch13 Pln or Mortrm Pmt: Notice Recipients Page 1 of 1
